Name: 82/808/EEC: Commission Decision of 25 November 1982 terminating the anti-dumping procedure concerning imports of aluminium foil for household and catering use originating in Austria, the German Democratic Republic, Hungary and Israel
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-12-01

 Avis juridique important|31982D080882/808/EEC: Commission Decision of 25 November 1982 terminating the anti-dumping procedure concerning imports of aluminium foil for household and catering use originating in Austria, the German Democratic Republic, Hungary and Israel Official Journal L 339 , 01/12/1982 P. 0058 - 0059*****COMMISSION DECISION of 25 November 1982 terminating the anti-dumping procedure concerning imports of aluminium foil for household and catering use originating in Austria, the German Democratic Republic, Hungary and Israel (82/808/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), as amended by Council Regulation (EEC) No 1580/82 (2), and in particular Article 9 thereof, After consultations within the Advisory Committee set up under Article 6 of that Regulation, Whereas in September 1981 the Commission received a complaint lodged by the British Aluminium Foil Rollers Association (BAFRA) on behalf of virtually all Community producers of this type of aluminium foil against imports originating in Austria, the German Democratic Republic, Hungary and Israel; Whereas, since the complaint provided sufficient evidence of dumping in respect of the like products originating in the above-named third countries and of material injury resulting therefrom, the Commission accordingly announced by a notice published in the Official Journal of the European Communities (3) the initiation of a procedure concerning imports of aluminium foil originating in Austria, the German Democratic Republic, Hungary and Israel and commenced an investigation of the matter; Whereas the Commission officially so advised the exporters and importers known to be concerned, as well as the representatives of the exporting countries and the complainants; Whereas the Commission has given the parties directly concerned the opportunity to make known their views in writing and to be heard orally; Whereas the majority of the parties concerned have taken this opportunity; Whereas, in the course of the procedure the Commission sought to obtain and verify all information which it deemed to be necessary and carried out inspections at the premises of most of the Community producers represented by the complainant namely: in Denmark, AASV Folie a/s; in France, SCAL SA; in the Federal Republic of Germany, Aluminium-Waltzwerke Singen GmbH and VAW Leichtmetall GmbH; in Greece, ELVAL SA; in the Republic of Ireland, Unidare Ltd; in Italy, Comitel SpA and Sava-Alluminio Veneto SpA; in the United Kingdom, Bacofoil Ltd and Star Aluminium Company Ltd; whereas an inspection was also carried out at the premises of the Austrian exporter, Teich Aluminium AG; Whereas the investigation showed that almost all of the exports to the Community of aluminium foil for household and catering use originating in the German Democratic Republic were to the Federal Republic of Germany and thus, in accordance with the Protocol annexed to the EEC Treaty, these exports are to be considered as a part of German internal trade; the remaining exports of this product from the German Democratic Republic to the Community in 1981 were insignificant and in these circumstances any injury caused to the Community industry by these imports is considered to be minimal; Whereas, in seeking to ascertain whether imports of aluminium foil from Austria were dumped the Commission discovered during the investigation that the product exported to the Community was not sold in exactly the same form as on the domestic market; in the circumstances, therefore, normal value was based on the cost of production of the like product in Austria including the actual margin for overheads as provided by the Austrian exporter plus a profit margin of 4 % considered to be reasonable in the light of the industry's past profit performance; when the normal value thus established was compared with the export price to the Community no dumping was found to exist; Whereas exports from Israel to the Community of aluminium foil of the type covered by the complaint, which amounted to 1 131 tonnes in 1980, virtually ceased after September 1981 following the liquidation of the sole Israeli producer and total exports for 1981 were only 449 tonnes which represented a 1;1 % share of the Community market; whereas imports of the same product from Israel in 1982 are estimated to achieve a relatively insignificant market share; furthermore, the company which has taken over the assets of the former Israeli producer has indicated that any new contracts negotiated for deliveries to the EEC in the future would be at prices which would not cause injury to Community producers; in these circumstances it is considered that there is neither injury nor any threat of injury to Community producers; Whereas exports to the Community of the type of aluminium foil concerned originating in Hungary amounted to 917 tonnes in 1980, 1 136 tonnes in 1981 and it is estimated that they will not exceed 1 200 tonnes in 1982; the market share attained by these imports in the Community in 1981 decreased by comparison with 1980; furthermore, the Commission's investigation has disclosed no evidence of price undercutting nor any price suppression caused by the imports in question; in view of the foregoing, the Commission has concluded that the effect of the Hungarian imports even if taken in conjunction with imports from the German Democratic Republic and Israel, are not such as to cause material injury to Community producers; Whereas, in these circumstances, it is appropriate to terminate the proceeding concerning imports of aluminium foil for household and catering use originating in Austria, the German Democratic Republic, Hungary and Israel, HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping proceeding concerning imports of aluminium foil for household and catering use (1) originating in Austria, the German Democratic Republic, Hungary and Israel is hereby terminated. Done at Brussels, 25 November 1982. For the Commission FranÃ §ois-Xavier ORTOLI Vice-President (1) OJ No L 339, 31. 12. 1979, p. 1. (2) OJ No L 178, 14. 6. 1982, p. 9. (3) OJ No C 8, 14. 1. 1982, p. 5. (1) NIMEXE code ex 76.04-72, Common Customs Tariff heading No ex 76.04.